United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2871
                        ___________________________

                             United States of America

                                      Plaintiff - Appellee

                                         v.

                               Ryndale Buckhanan

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                  ____________

                         Submitted: September 20, 2021
                            Filed: January 26, 2022
                                 [Unpublished]
                                ____________

Before SHEPHERD, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Ryndale Buckhanan pleaded guilty to one count of being a felon in possession
of a firearm in violation of 18 U.S.C. § 922(g). After concluding that Buckhanan
qualified as an armed career criminal under the Armed Career Criminal Act
(ACCA), 18 U.S.C. § 924(e), the district court1 sentenced him to 188 months in
prison. Buckhanan moved to correct his sentence, arguing that his conviction for
Arkansas residential burglary didn’t count as an ACCA predicate offense. We
agreed. Buckhanan v. United States, 727 F. App’x 227 (8th Cir. 2018) (per curiam).
On remand, the district court reduced Buckhanan’s sentence and imposed a three-
year term of supervised release, to begin the next day.

      The government appealed that sentence reduction. Considering the Supreme
Court’s decision in United States v. Stitt, 139 S.Ct. 399 (2018), we reversed and held
that Arkansas residential burglary qualifies as a crime of violence under ACCA.
Daniels v. United States, 806 F. App’x 493, 494 (8th Cir. 2020) (per curiam). We
remanded to the district court for proceedings consistent with that opinion.

       Before the district court could amend its sentence, however, Buckhanan
violated the terms of his supervised release. The Government moved to revoke
Buckhanan’s supervised release and remand him to BOP custody. After a revocation
hearing, the district court sentenced Buckhanan to 60 months in prison and three
years of supervised release.

      Buckhanan now appeals that revocation. He argues that his 60-month
sentence was illegal because he wasn’t an armed career criminal at the time of
sentencing. If a defendant is an armed career criminal, violation of the terms of
supervised release is a Class A felony punishable by five years in prison. If a
defendant is not an armed career criminal, however, it is a Class C felony punishable
by only two years in prison. Even though we decided Daniels before Buckhanan
was sentenced, the district court had yet to amend its judgment to comply with our
decision. This mistake of timing, Buckhanan claims, makes his sentence invalid.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
                                   -2-
        But any potential error was harmless. Buckhanan essentially argues that the
district court’s order of operations was incorrect—it should have first amended his
underlying sentence and then imposed the 60-month sentence. But even if that’s
true, it’s harmless. If we were to vacate and remand, the district court would simply
amend Buckhanan’s underlying judgment and reimpose his 60-month sentence. In
cases such as these, we “undertake harmless error analysis sua sponte” to “prevent
an expensive and futile remand.” United States v. Hansen, 944 F.3d 718, 724 n.3
(8th Cir. 2019) (citation omitted). 2 We accordingly affirm.
                         ______________________________




      2
        The Ex Post Facto Clause of the Constitution is not implicated in this case.
Our decision in Daniels was published before Buckhanan violated the terms of his
parole, so he had ample notice of his changed legal status. And in any case, courts
do not violate the Ex Post Facto clause by engaging in the “routine exercise of
common law decisionmaking in which [a] court br[ings] the law into conformity
with reason and common sense.” Rogers v. Tennessee, 532 U.S. 451, 467 (2001)
(holding that court’s abrogation of the common law “year and a day” rule for murder
was not a violation of the Ex Post Facto clause).
                                          -3-